IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-41107
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

TONY LEE GAUT,

                                           Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 2:99-CR-3-1
                         --------------------
                             June 16, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Tony Gaut appeals from his guilty-plea conviction of

possession with intent to distribute and distribution of cocaine

base.    He argues that the district court erred in sentencing him

at the high end of the applicable Guideline range.       This court

lacks jurisdiction to review this issue, as it does not involve a

contention that the sentence was imposed in violation of law; was

imposed as a result of a misapplication of the sentencing

guidelines; was the result of an upward departure; or was imposed

for an offense for which there is no sentencing guideline and is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-41107
                                 -2-

plainly unreasonable.   United States v. DiMarco, 46 F.3d 476, 477

(5th Cir. 1995)(citing 18 U.S.C. § 3742).   Review of this issue

is also precluded by the waiver of appeal clause found in Gaut’s

plea agreement.

     This appeal comes dangerously close to being frivolous.

Accordingly, Gaut’s court-appointed attorney is cautioned against

bringing such appeals in the future.   We remind him of his

obligations to refrain from raising frivolous issues on appeal

and to avail himself of the procedures outlined in Anders v.

California, 386 U.S. 738 (1967) for disposing of cases that

present no nonfrivolous issues.    See United States v. Humphrey, 7

F.3d 1186, 1191 (5th Cir. 1993).   We also admonish him that all

counsel are subject to sanctions for bringing frivolous appeals.

See United States v. Burleson, 22 F.3d 93, 95 (5th Cir. 1994).

This appeal is DISMISSED.